Gray, C. J.
By our statutes, the legal title in a mortgage of real estate held by a deceased person, as well as the debt secured thereby, vests in his executor or administrator, and may be foreclosed or discharged by him; and he is seised of all mortgages, under which possession has been taken, in trust for those who would be entitled to the money in case of redemption. Gen. Sts. e. 96, §§ 9, 10. The mortgage reciting the payment of the consideration money “by Dwight B. Look and the estate of William Tilton,” conveying the land “unto the said Dwight B. Look and Tilton estate,” and containing a power of sale to “ said grantees,” sufficiently designated as one of the grantees the administrator of the estate of Tilton; and it being agreed that Look was such administrator, the whole legal title vested in him, one half to his own use and the other half as administrator of Tilton’s estate in joint tenancy. Shaw v. Loud, 12 Mass. 447. Lawrence v. Fletcher, 8 Met. 153. Pomeroy v. Latting, 2 Allen, 221. Gen. Sts. c. 89, § 14. The whole legal estate and the power of sale being vested in Look only, and he having undertaken to convey the whole estate in execution of the power, the deed was not invalidated by the omission to describe himself therein as holding one half as administrator, but conveyed a clear title which will support this action. Cook v. Griffin, 1 Dane Ab. 581. Cooper v. Robinson, 2 Cush. 184. Sheldon v. Smith, 97 Mass. 34. Hall v. Bliss, 118 Mass. 554.

Judgment for the plaintiff.